Exhibit SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Second Amended and Restated Employment Agreement ("Agreement"), dated this 17th day of November, 2008, is entered into by and between Alpha Natural Resources Services, LLC, on behalf of itself and its parent entities, subsidiaries and affiliates as may employ Employee from time to time (collectively,the "Employer"), and Kevin S. Crutchfield ("Employee") and is effective as of March 22, 2006 (the "Effective Date"). WITNESSETH: WHEREAS, Employer employs Employee pursuant to the terms and conditions set forth in that certain Employment Agreement dated as of March 22, 2006, as amended and restated February 26, 2007, between Employee and Employer (the "First Amended and Restated Agreement") and Employer and Employee desire to amend and restate the First Amended and Restated Agreement and to continue the employment of Employee by Employer pursuant to the terms and conditions set forth in this Agreement; NOW, THEREFORE, for and in consideration of the mutual promises, covenants and obligations contained herein, Employer and Employee agree as follows: ARTICLE 1:EMPLOYMENT AND DUTIES: 1.1Employer agrees to employ Employee, and Employee agrees to be employed by Employer, beginning as of the Effective Date and continuing through December 31, 2008 (the "Term"), subject to the terms and conditions of this Agreement.The Term shall be automatically extended for successive 12-month periods unless either party provides written notice to the other at least 90 days prior to the end of the then current Term of such party's election not to extend the Term. 1.2Beginning as of the Effective Date, Employee shall continue to be employed by Employer and, as of January 5, 2007, be President, or serve in a more senior capacity, of Alpha Natural Resources, Inc., the indirect parent of Employer ("Alpha Natural Resources"), and shall be nominated for re-election to the Board of Directors (the "Board of Directors") of Alpha Natural Resources.Employee shall report to the Chairman of the Board of Directors of Alpha Natural Resources and Chief Executive Officer of Alpha Natural Resources (the "CEO"). Employee shall serve in the assigned positions or in such other executive capacities as may be agreed to, from time to time, between Employee and the CEO, Employer, the Board of Directors, and/or the Employer Entities (as defined below).Employee agrees to perform diligently and to the best of Employee's abilities, and in a trustworthy, businesslike and efficient manner, the duties and services pertaining to such positions as reasonably determined by the CEO, Employer and the Board of Directors, as well as such additional or different duties and services appropriate to such positions which Employee from time to time may be reasonably directed to perform by the CEO, the Board of Directors and/or Employer. 1.3Employee shall at all times comply with, and be subject to, such policies and procedures as Employer and/or the Employer Entities may establish from time to time, including, without limitation, Alpha Natural Resources' Code of Business Ethics (the "Code of Ethics"). 1.4Except as expressly approved by the Board of Directors, Employee shall, during the period of Employee's employment by Employer, devote Employee's full business time, energy, and best efforts to the business and affairs of Employer and the Employer Entities.Employee may not engage, directly or indirectly, in any other business, investment, or activity that interferes with Employee's performance of Employee's duties hereunder, is contrary to the interest of Employer or any of its parent entities, affiliated subsidiaries and divisions (each an "Employer Entity," or collectively, the "Employer Entities") or requires any significant portion of Employee's business time.The foregoing notwithstanding, the parties recognize and agree that Employee may engage in passive personal investments and other business activities which do not conflict with the business and affairs of the Employer Entities or interfere with Employee's performance of his duties hereunder.Employee may not serve on the board of directors of any entity (other than an Employer Entity, related industry trade association, public institution, government appointed public or quasi-public body, or not-for-profit charitable organization so long as such activities do not interfere with Employee’s performance of his duties hereunder) during the Term without prior approval, which will not be unreasonably withheld, by the Board of Directors. Employee shall be permitted to retain any compensation received for approved service on any unaffiliated corporation's board of directors. 1.5Employee acknowledges and agrees that Employee owes a fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the best interests of the Employer and the other Employer Entities and to do no act which would, directly or indirectly, injure any such entity's business, interests, or reputation.It is agreed that any direct or indirect interest in, connection with, or benefit from any outside activities, particularly commercial activities, which interest might in any way adversely affect Employer, or any Employer Entity, involves a possible conflict of interest.In keeping with Employee's fiduciary duties to Employer and the Employer Entities, Employee agrees that Employee shall not knowingly become involved in a conflict of interest with Employer or any Employer Entity, or upon discovery thereof, allow such a conflict to continue.Moreover, Employee shall not engage in any activity that might involve a possible conflict of interest without first obtaining approval in accordance with Employer's and Employer Entities' policies and procedures. 1.6Nothing contained in this Agreement shall be construed to preclude the transfer of Employee's employment to another Employer Entity ("Subsequent Employer") as of, or at any time after, the Effective Date and no such transfer shall be deemed to be a termination of employment for purposes of Article 3 hereof; provided, however, that, effective with such transfer, all of Employer's obligations hereunder shall be assumed by and be binding upon, and all of Employer's rights hereunder shall be assigned to, such Subsequent Employer and the defined term "Employer" as used herein and any other terms referring and/or relating to Employer shall thereafter be deemed amended to mean and refer to such Subsequent Employer.Except as otherwise provided above, all of the terms and conditions of this Agreement, including without limitation, Employee's rights, compensation, benefits and obligations, shall remain in all material respects and taken as a whole, no less favorable to Employee following such transfer of employment. ARTICLE 2:COMPENSATION AND BENEFITS: 2.1Employee's base salary during the Term shall be $560,000 (Five Hundred, Sixty Thousand Dollars)per annum which shall be paid in accordance with the Employer's standard payroll practice.Employee's base salary shall be reviewed annually by the CEO and the Compensation Committeeof the Board of Directors (the "Compensation Committee") or the Board of Directorsand may be increased, in the Compensation Committee's or Board of Directors' sole discretion, from time to time.Such increased base salary shall become the minimum base salary under this Agreement and may not be decreased thereafter without the written consent of Employee unless otherwise permitted by this Agreement. 2.2During the Term, Employee shall participate in a bonus plan pursuant to which an annual bonus shall be paid to Employee in an amount to be determined by the Compensation Committee or the Board of Directors, which annual bonus shall have a threshold of 45% of Employee's then current Base Salary, a target of 90% of Employee's then current base salary (the "Target Bonus"), with a maximum bonus opportunity of 180%of Employee's then current base salary.Payment of the bonus shall be made at the same time as bonuses are paid to other senior executive officers in accordance with the applicable plan terms and shall be based on parameters, including, without limitation, performance goals applicable to Employee, and such parameters shall be approved by the Compensation Committee or Board of Directors. 2.3During the Term, Employee shall participate in Alpha Natural Resources' long-term incentive plans, including its equity incentive plans, on the terms established from time to time by the Compensation Committee or the Board of Directors. 2.4The Employee shall participate in Alpha Natural Resources' Retention Compensation Plan, dated November 10, 2005 (the "Retention Compensation Plan"). 2.5During the Term, in the event of a Change in Control (as defined below), Employee shall be entitled to receive alump sum cash payment equal to a pro rata Target Bonus for the year in which the Change in Control occurs, which shall be based on the portion of such year that Employee was employed by Employer prior to the effective date of the Change in Control. Such payment, if any, shall be made no later than 60 days after the effective date of the Change in Control. 2.6The Employee shall be entitled to at least four (4) weeks paid vacation in each calendar year, or such greater amount of vacation as may be determined in accordance with Employer's vacation policy as in effect from time to time.The Employee shall also be entitled to all paid holidays given by Employer to its executives. 2.7During the Term, Employer shall pay or reimburse Employee for all actual, reasonable and customary expenses incurred by Employee in the course of his employment; provided that such expenses are incurred and accounted for in accordance with Employer's applicable policies and procedures. 2.8While employed by Employer, Employee shall be allowed to participate, on the same basis generally as other employees of Employer, in all general employee benefit plans and programs, including improvements or modifications of the same, which on the Effective Date or thereafter are made available by Employer and/or the Employer Entities to all or substantially all of Employer's similarly situated employees.Such benefits, plans, and programs may include, without limitation, medical, health, and dental care, life insurance, disability protection, qualified and non-qualified retirement plans, retiree medical plans and stock option and stock grant programs, if any.Except as specifically provided in this Agreement, nothing in this Agreement is to be construed or interpreted to increase or alter in any way the rights, participation, coverage, or benefits under such benefit plans or programs than provided to similarly situated employees pursuant to the terms and conditions of such benefit plans and programs. 2.9Notwithstanding anything to the contrary in this Agreement, it is specifically understood and agreed that Employer and the Employer Entities shall not be obligated to institute, maintain, or refrain from changing, amending, or discontinuing any incentive, employee benefit or stock or stock option program or plan, so long as such actions are similarly applicable to covered employees generally. 2.10Employer shall withhold from any compensation, benefits, or amounts payable under this Agreement all federal, state, city, or other taxes as may be required pursuant to any law or governmental regulation or ruling. ARTICLE 3:TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION 3.1Employee's employment with Employer shall be terminated prior to the end of the Term: (i) upon the death of Employee, (ii) upon Employee's Retirement (as defined below), (iii) upon Employee's Permanent Disability (as defined below), (iv) at any time by Employer upon written notice to Employee, or (v) by Employee upon 90 days prior written notice to Employer. 3.2If Employee's employment is terminated by reason of any of the following circumstances (i), (ii), (iii), or (iv), Employee shall be entitled to receive only the benefits set forth in Section 3.3 below: (i)Termination due to Employee's Retirement."Retirement" shall mean Employee's retirement at or after normal retirement age (either voluntarily or pursuant to Employer's retirement policy). (ii)Termination by Employer for Employer Cause.Termination of Employee's employment for "Employer Cause" shall mean termination of Employee's employment by Employer for any of the following:(a) Employee's gross negligence or willful misconduct in the performance of the duties and services required of Employee pursuant to this Agreement, (b) Employee's final conviction of, or plea of guilty or nolo contendere to, a felony or Employee engaging in fraudulent or criminal activity relating to the scope of Employee's employment (whether or not prosecuted), (c) a material violation of Alpha Natural Resources' Code of Ethics, (d)Employee's material breach of any material provision of this Agreement, provided that Employee has received written notice from the Employer and been afforded a reasonable opportunity (not to exceed 30 days) to cure such breach, (e)any continuing or repeated failure to perform the duties as requested in writing by the Employee's supervisor(s) or the Board of Directors after Employee has been afforded a reasonable opportunity (not to exceed 30 days) to cure such breach, (f) the conviction of a felony or crime involving moral turpitude, or (g) conduct which brings Employer and/or the Employer Entities into public disgrace or disrepute in any material respect.Determination as to whether or not Employer Cause exists for termination of Employee's employment will be made by the Board of Directors. (iii)Termination by Employee by Resignation (Other Than for Good Reason).Employee's resignation, other than for Good Reason (as defined below), shall mean termination of Employee's employment by Employee's resignation of employment with Employer and any Employer Entity, but not including any termination of employment by Employee for Good Reason as described in Section 3.4(i) or a Termination In Connection With A Change in Control (as defined below) by Employee described in Section 3.7. (iv)Election Not to Renew Term by Employee.Employee elects not to renew the Term pursuant to Section 1.1 of this Agreement. 3.3If Employee's employment is terminated by reason of Section 3.2 (i), (ii), (iii), or (iv), Employee shall be entitled to each of the following: (i)Except as provided in Section 3.3(iii) below, Employee shall be entitled to: (a) any base salary earned, accrued or owing to Employee through the effective date of termination of employment, (b) reimbursement for all reasonable and customary expenses incurred by Employee in performing services for the Employer and/or Employer Entities prior to the effective date of termination of employment, (c) payment of vested amounts under the Alpha Natural Resources, Inc. and its Subsidiaries Deferred Compensation Plan (as amended, the "Deferred Compensation Plan"), (d) payment equal to the amount of any accrued, but unused, vacation time, and (e) any individual bonuses or individual incentive compensation not yet paid, but due and payable under Employer's and/or Employer Entities' plans for years prior to the year of Employee's termination of employment; provided that, Employee shall not be entitled to: (1) any bonus or incentive compensation for the year in which he terminates employment unless specifically granted by the Compensation Committee or Board of Directors, or (2) any other payments or benefits by or on behalf of Employer and/or the Employer Entities except for those which may be payable pursuant to the terms of Employer's and/or Employer Entities' employee benefit plans, stock, option, or other equity plans or the applicable agreements underlying such plans.All payments shall be paid no later than 60 days after the effective date of termination of employment, provided, however, that all payments under clause (c) shall be paid in accordance with such plan's terms and all payments under clause (e) shall be paid no later than the time that such amounts are paid to similarly situated employees in accordance with the applicable plan terms. (ii)Except for (i) above, it is specifically understood that all future compensation to which Employee is entitled and all future benefits for which Employee is eligible, shall cease and terminate as of the effective date of termination of employment except, if applicable, retiree medical benefits under the Alpha Natural Resources, LLC and Subsidiaries Retiree Medical Benefit Plan (including any successors thereto, the "Retiree Medical Benefit Plan"). (iii)If Employee terminates employment with Employer pursuant to Section 3.2(iii), the non-competition and non-solicitation provisions of Article 5 herein shall only apply if the Employer, at its sole option, invokes suchprovisions by written notice to Employee and pays the Employee the following: (a) one and one-half (1 1/2) times Employee's base salary in effect as of the effective date of termination of employment plus (b) one and one-half (1 1/2) times Employee's Target Bonus for the year in which the effective date of termination of employment occurs, which shall be paid to Employee in accordance with the following payment schedule:(1) one-half of such compensation shall be paid to Employee on the six (6) month anniversary of the effective date of termination of employment ("Six Month Payment Date") and (2) the remaining balance of such compensation shall be paid to Employee in equal installments in accordance with Employer's customary payroll practices commencing the first pay period after the Six Month Payment Date and ending on the earlier to occur of (A) the 12-month anniversary of the effective date of such termination of employment or (B) the date Employee violates any of the covenants set forth in Article 4 and Article 5 hereof. 3.4If Employee's employment is terminated by reason of (i), (ii), (iii), or (iv) below, and, in the case of (i) and (ii), other than a Termination In Connection With A Change in Control, as otherwise provided in Section 3.7, Employee shall be entitled to receive the benefits set forth in Section 3.5 or Section 3.6, as applicable. (i) Termination by Employee for Good Reason (Other Than A Termination In Connection With A Change in Control)."Good Reason" shall mean a termination of Employee's employment by Employee with the Employer and any Employer Entity as a result of the occurrence, without Employee's written consent, of one of the following events:(a) a material reduction in Employee's (1) annual base salary or (2) Target Bonus opportunity (unless such reduction in (1) and/or (2) relates to an across-the-board reduction similarly affecting Employee and all or substantially all other executives of Employer and the Employee Entities); (b) a failure to provide Employee with the opportunity to materially participate in any material equity-based plans of Employer and/or the Employer Entities on a similar basis to those of other similarly situated executives of Employer and/or the Employer Entities; (c) Employer makes or causes to be made a material adverse change in Employee's position, authority, duties or responsibilities which results in a significant diminution in Employee's position, authority, duties or responsibilities, including, without limitation, Employee being required to report to any person other than the CEO, except in connection with a termination of Employee's employment with Employer for Permanent Disability, Employer Cause, death, or temporarily as a result of Employee's incapacity or other absence for an extended period; (d) a relocation of Employer's principal place of business, or of Employee's own office as assigned to Employee by Employer, to a location that increases Employee's normal work commute by more than 50 miles; or (e) Employer or the Board of Directors engages in any illegal activity or materialviolation of governmental laws, rules or regulations in connection with the Employer and/or the Employer Entities; provided, that such illegal activity or material violation has a material adverse effect on Employer and the Employer Entities, taken as a whole, thereby causing a material adverse change in the conditions under which Employee services are to be performed.In order for Employee to terminate for Good Reason, (a) Employer must be notified by Employee in writing within 90 days of the event constituting Good Reason, (b) the event must remain uncorrected by Employer for 30 days following such notice (the "Notice Period"), and (c) such termination must occur within 60 days after the expiration of the Notice Period. (ii) Employer Termination Without Employer Cause (Other Than A Termination In Connection With A Change in Control).Termination of Employee's employment by Employer for any reason other than for Employer Cause including, without limitation, termination due to Employer's election not to renew the Term pursuant to Section 1.1, but not including a Termination In Connection With A Change in Control by Employer described in Section 3.7. (iii) Death.Termination due to the death of Employee. (iv) Termination due to Employee's Permanent Disability."Permanent Disability" shall mean Employee's physical or mental incapacity to perform his usual duties with such condition likely to remain continuously and permanently as determined by Employer. 3.5Subject to the provisions of Section 3.7, Section 3.8, and Section 3.9, if Employee's employment is terminated by Employee under Section 3.4(i) or by Employer under Section 3.4(ii), Employee shall be entitled to each of the following: (i)Employer shall pay to Employee an amount equal to the sum of:(a) two (2) times Employee's base salary in effect as of the effective date of termination of employment plus (b) two (2)times Employee's Target Bonus for the year in which the effective date of termination of employment occurs.Except as otherwise provided herein, such compensation shall be paid to Employee in accordance with the following payment schedule: (a) an amount equal to the maximum amount eligible to be paid under Treas. Reg.
